Citation Nr: 0019937	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disability, currently diagnosed as bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1976 to 
August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) April 1996 rating decision which declined to 
reopen the claim of service connection for chronic nervous 
disorder, diagnosed as bipolar disorder.  By January 1998 
decision, the Board reopened the veteran's claim of service 
connection for chronic nervous disorder, finding that new and 
material evidence had been submitted, and remanded the matter 
for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran exhibited symptoms including stress, 
nervousness, and anxiety due to various personal and marital 
problems while in the service, and personality disorder was 
diagnosed prior to his separation from service.

2.  Chronic psychiatric disability was not evident during 
active service or for several years thereafter, and competent 
medical evidence shows that his current psychiatric 
disability, diagnosed as bipolar disorder, is not related to 
active service or any incident occurring therein.


CONCLUSIONS OF LAW

1.  The veteran's chronic acquired psychiatric disability, 
currently diagnosed as bipolar disorder, was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  His personality disorder is not a disease or injury 
within the meaning of applicable law providing disability 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for psychosis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal no report or 
clinical finding referable to psychiatric/psychological 
symptoms or impairment on enlistment medical examination in 
July 1976.  In September 1976, he was treated for dizziness 
and "emotional reaction" from heat exhaustion.  In January 
1977, he reported "personal problems."  In May 1977, he 
indicated that he was a hyperactive individual without 
feelings of depression or anxiety.  In April 1980, he 
reported experiencing emotional problems due to marital 
difficulties; on neuropsychiatric examinations, acute 
situational reaction and anxiety depression were diagnosed.  
On medical examination in August 1980, no pertinent report or 
clinical findings were identified, but in October 1980, he 
was examined due to "nervous stomach" and acute stress.  On 
psychological evaluation in November 1981, performed as a 
result of his feeling anxiety about marital problems and 
seeking "humanitarian discharge" from the service due to 
marital problems, there was no evidence of psychiatric 
disability.  In June 1982, he underwent a psychiatric 
examination due to reported "much emotional trauma" in his 
personal life and wanting to leave the service at any cost; 
the provisional diagnosis was "stress/anxiety [secondary to] 
environmental situations."  Following examination, no Axis I 
diagnosis was indicated, but on Axis II, mixed personality 
disorder with paranoid and passive-aggressive features was 
diagnosed; he was recommended for an "unsuitability" 
discharge from service; it was noted that he admitted to 
willful failure to meet adequate job performance standards 
and threatened destruction of government property.  

On VA medical examination in April 1983, no pertinent report 
or clinical findings referable to psychiatric/psychological 
symptoms or impairment were indicated.

On VA neuropsychiatric examination in July 1984, the veteran 
was noted to have passive-aggressive personality with 
emotional instability and impulsivity, but he exhibited no 
major psychopathology; he denied a history of mental health 
problems requiring treatment other than due to personal 
problems in the service.  On examination, adjustment disorder 
with mixed disturbance of emotions and conduct (recovered), 
and passive-aggressive personality were diagnosed.

VA medical records from April to August 1986 document mental 
health treatment due to the veteran's reported history of a 
psychiatric disorder, and indicate that he was denied re-
enlistment in the Navy because of his psychiatric diagnosis.  
In the course of psychological evaluation in May 1986, there 
was no evidence of psychosis, depression, or other 
psychopathological symptoms; the examining psychologist 
indicated that the veteran was recovering from an adjustment 
disorder, and that there was no psychological hindrance to 
re-enlist into service; Minnesota Multiphasic Personality 
Inventory was within normal limits, suggesting he had a 
tendency to be impulsive.

VA medical records from September 1994 to August 1996 
document intermittent inpatient and outpatient psychiatric 
treatment due to symptoms including suicidal and homicidal 
ideation, depression, stress, anxiety, and marital and family 
problems.  During treatment, bipolar and personality 
disorders were diagnosed.  

On VA psychiatric examination in May 1997, the veteran 
reported having various personal and mental health symptoms 
since active service, noting that impairment stemming from 
various personal difficulties led to his discharge from 
service.  On examination, bipolar depression and borderline 
personality disorder were diagnosed.  The examiner indicated 
that, based on history provided by the veteran, he did not 
exhibit psychotic features during service; he opined that 
psychotic features became evident, initially, at about the 
time of the veteran's first psychiatric hospitalization when 
bipolar disorder was diagnosed, and he did not believe that 
the bipolar disorder was caused by service.

A June 1997 VA clinical treatment report reveals that the 
veteran was treated at that facility since January 1996 due 
to various employment, legal, and personal life-related 
problems.  He was diagnosed with mixed bipolar disorder.  

At a June 1997 RO hearing, the veteran testified that he did 
not experience any psychiatric problems prior to active 
service, and he noted that symptoms including stress, 
nervousness and mood swings initially became manifest during 
service.  Although he was initially diagnosed with a 
personality disorder, he believed that such diagnosis was 
incorrect because he exhibited manic-depressive symptoms 
while in service.  Reportedly, he continued to exhibit manic-
depressive symptoms after service separation but he was 
initially in denial.  He stated that the nature of his 
psychiatric symptoms was essentially the same over the years 
since service, but his in-service symptoms had a less 
dramatic manifestation; he believed that "personality 
disorder" diagnosed in service was a very general term which 
did not adequately address his actual disability.

Pursuant to the January 1998 Board remand, the claims file 
was reviewed in March 1998 by the VA physician who previously 
examined the veteran in May 1997.  The examiner opined that 
some stressful events may have been happening in the 
veteran's life at the time he was in service, but his 
behavior at that time (which also precipitated his discharge 
from service) was not suggestive of any psychosis.  He opined 
that the veteran's psychiatric disability (diagnosed as 
bipolar disorder, borderline personality) was not related to 
active service or any incident occurring therein; he believed 
that the illness would have developed whether or not he 
joined the service.

VA medical records from August 1996 to April 1998 document 
intermittent treatment for various symptoms and impairment, 
including from the veteran's psychiatric disability, 
diagnosed as bipolar disorder.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic acquired psychiatric 
disability.  Although the records document in-service and 
post-service reports and treatment for various psychological 
symptoms and impairment, stemming from marital, family, and 
occupational life problems, chronic psychiatric disability 
was not identified at any time during service or for several 
years thereafter; during service, personality disorder was 
diagnosed but, as noted above, personality disorders are not 
considered diseases or injuries for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The 
Board notes that the veteran's bipolar disorder was diagnosed 
repeatedly during post-service treatment, beginning several 
years after his service separation (apparently originally in 
1994), but the treating physicians never suggested that such 
disability was related to his active service or any incident 
occurring therein.  Most importantly, he was examined by VA 
in May 1997, and his claims file was again reviewed by the 
same examiner in March 1998; on each occasion, the examiner 
opined that the veteran's psychosis was not evident during 
active service, that his bipolar disorder was not shown until 
hospitalization several years after service separation, and 
that his psychiatric disability was not related to active 
service or any incident occurring therein.  

The Board is mindful of the veteran's assertions that his 
psychiatric disability had its onset and/or was misdiagnosed 
during active service.  However, to establish service 
connection, competent medical evidence providing a nexus 
between the current disability and service is required.  See 
Caluza, 7 Vet. App. 498.  While his testimony concerning in-
service and post-service manifestations cannot be ignored, as 
he is competent as a layman to describe the symptoms as he 
experienced them, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is not competent to make a medical diagnosis or to 
relate a medical findings to a specific cause.  See Grivois, 
6 Vet. App. at 140, citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, he is not competent to conclude, 
in clinical terms, that his current disability is 
etiologically related to symptomatology exhibited in service 
and/or that it was misdiagnosed during service. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Such is not the case in this 
instance where the weight of the evidence is to the effect 
that the veteran's chronic acquired psychiatric disability 
did not have its onset in service nor was it the result of 
any incident occurring therein.


ORDER

Service connection for chronic acquired psychiatric 
disability, currently diagnosed as bipolar disorder, is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

